    Case: 1:20-cr-00694 Document #: 34 Filed: 07/02/21 Page 1 of 1 PageID #:57




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


UNITED STATES OF AMERICA,

                     Plaintiff,
                                               No. 20 CR 694
              v.
                                               Judge John F. Kness
LADON HAYGOOD,

                     Defendant.

                                      ORDER

      Defendant LADON HAYGOOD and the United States have stated their
preference to proceed with a change of plea hearing by remote means.

      The Court grants the request and will proceed by videoconference. Through
this Order, the Court memorializes the required findings under Section
15002(b)(2)(A) of the CARES Act, Pub. L. No. 116-136, 134 Stat. 281.

       By the Fourth Amended General Order 20-0022 dated March 30, 2021, the
Chief Judge of the Northern District of Illinois found that felony pleas under Rule 11
of the Federal Rules of Criminal Procedure and felony sentencings cannot be
conducted in person in this District without seriously jeopardizing public health and
safety.

      Under Section 15002(b)(2)(A), the assigned judge finds that, because the
parties have jointly expressed their desire to advance the case expeditiously, further
delay of the plea hearing would cause serious harm to the interests of justice.

       For these reasons, and consistent with Section 15002(b)(2)(A) of the CARES
Act, the change of plea hearing presently scheduled for July 2, 2021 will proceed by
videoconference.


Date: July 2, 2021
                                              JOHN F. KNESS
                                              United States District Judge
